DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 28 August 2020, 28 October 2020 and 6 May 2021 are being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,646,574. Although the claims at the present claims are merely broader versions of the patented claims.
Below is a comparison between present claim 1 and patented claim 1:
Present claim 1
Patented claim 1
A head-mounted apparatus, 
wherein there are surroundings 
around the head-mounted 
apparatus, the head-mounted 
apparatus comprising:
A head-mounted apparatus comprising:
a support structure;
a frame;
a display supported by the support structure;
a display supported by the frame;
a camera configured to capture an image of the surroundings;
a camera configured to capture an image;

a sensor that is configured to detect a stimulus;
a lens adjacent to the display through which the display is viewable; and
lenses adjacent to the display through which the display is viewable;  and
a processor configured to automatically switch from an internal viewing mode in which the image is not displayed to an external viewing mode in which the image is displayed in response to information regarding the surroundings.
a processor configured to operate in a first mode in which image based content is displayed on the display without displaying the captured image and in a second mode in which the captured image is displayed on at least a portion of the display, wherein the processor is configured to operate in the second mode in response to detection of the stimulus by the sensor. 


As shown above, the main difference between the claims besides wording, is that patented claim 1 recite “a sensor that is configured to detect a stimulus” and present claim 1 fails to recite such a feature.  Therefore, present claim 1 is merely a broader version of patented claim 1.
Claims 2-20 are similarly rejected as above over claims 1-26 of U.S. Patent No. 9,646,574.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,306,037. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely broader versions of the patented claims.
Below is a comparison between present claim 1 and patented claim 1:
Present claim 1
Patented claim 15
A head-mounted apparatus, 
wherein there are surroundings 
around the head-mounted 
apparatus, the head-mounted 
apparatus comprising:
A head-mounted apparatus comprising:
a support structure;
a support structure;  
a display supported by the support structure;
a display supported by the support structure;  

a camera configured to capture an image of the surroundings;
a camera configured to capture an image;  
a lens adjacent to the display through which the display is viewable; and
lenses adjacent to the display through which the display is viewable;  and
a processor configured to automatically switch from an internal viewing mode in which the image is not displayed to an external viewing mode in which the image is displayed in response to information regarding the surroundings.
a processor configured to: operate in a first mode in which content is displayed on the display without displaying the captured image;  operate in a second mode in which both the content and the captured image are simultaneously displayed on the display;  and 

operate in a third mode in which the captured image is displayed on the display without displaying the content

a proximity sensor, wherein the processor is configured to switch from the first mode to the second mode in response to detection of an object by the proximity sensor.


operate in a third mode in which the captured image is displayed on the display without displaying the content” and “a proximity sensor” and present claim 1 fails to recite such a feature.  Therefore, present claim 1 is merely a broader version of patented claim 1.
Claims 2-20 are similarly rejected as above over claims 1-18 of U.S. Patent No. 10,306,037.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tomine et al. (US 2004/01113867) in view of Lemelson et al. (US 2005/0206583).

Regarding claim 1, Tomine et al. disclose a head-mounted apparatus (Figure 5), wherein there are surroundings around the head-mounted apparatus, the head-mounted apparatus comprising:
a support structure (Figure 5, 500);
a display supported by the support structure (Figure 5, 524); and
a lens adjacent to the display through which the display is viewable (Figure 6, 518 and 516).
Tomine et al. fail to explicitly teach:
a camera configured to capture an image of the surroundings; and
a processor configured to automatically switch from an internal viewing mode in which the image is not displayed to an external viewing mode in which the image is displayed in response to information regarding the surroundings.
Lemelson et al. disclose a head-mounted apparatus (Figure 1A) comprising:
a support structure (Figure 1A and paragraph [0061]);

a camera configured to capture an image of the surroundings (Figures 1A, 29 and paragraph [0061]); and
a processor (Figure 3 and paragraph [0069]) configured to automatically switch from an internal viewing mode in which the image is not displayed (Figure 6A and paragraph [0084], content is icons 74, 76, 78, etc.) to an external viewing mode in which the image is displayed in response to information regarding the surroundings (Figure 6C and paragraph [0086], image from camera is displayed automatically based on user gaze.).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination, Tomine et al. performs the same function as it does separately of providing a head-mounted apparatus, and Lemelson et al. performs the same function as it does separately of providing content images and camera images.
Therefore, one of ordinary skill in the art at the time the invention was made could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in displaying content images and camera images in the head-mounted apparatus.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding claim 16, please refer to the rejection of claim 1, and furthermore Lemelson et al. also disclose displaying a selectable option to view the image of the external surroundings (Figure 7B, selectable options 74, 76, 78, etc.); and
in response to the selectable option beingselected, display the image of the external surroundings (Figure 7B, in response to selecting 74, the image from CAM1 will be displayed.).

Regarding claim 19, Tomine et al. and Lemelson et al. disclose the head-mounted apparatus defined in claim 16, wherein the processor is configured to operate in an internal viewing mode in which the image of the external surroundings is not displayed and wherein displaying the image of the external surroundings in response to the selectable option being selected comprises switching from the internal viewing mode to an external viewing mode in which the image of the external surroundings is displayed (Figure 7B of Lemelson et al. shows that all of the different viewing modes can be switched between by selecting the respective buttons, such as 74, 76, 78, 80, etc.).

Claims 2, 4-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tomine et al. (US 2004/01113867) in view of Lemelson et al. (US 2005/0206583) and further in view of Kaufmann et al. (US 6,480,174) and Ronzani et al. (US 6,421,031).

Regarding claim 2, Tomine et al. and Lemelson et al. disclose the head-mounted apparatus defined in claim 1, wherein the support structure has a front panel and a nose cutout (Tomine et al.: Figure 5), wherein the display is interposed between the front panel of the support structure and the lens (Tomine et al.: Figure 6A), and wherein the head-mounted apparatus further comprises:
first and second structures that are coupled to the support structure and that extend away from the front panel of the support structure (Tomine et al.: Figure 5, the portions 500 that extend for the ears.). 
Tomine et al. and Lemelson et al. fail to teach:
foam on the support structure; and
a strap attached to the first and second structures.
Kaufmann et al. disclose a head-mounted display:
a rubber pad on the support structure that is positioned within the nose cutout (Column 4, lines 48-51);
a strap attached to first and second structures (Figure 1 and column 4, lines 5-11).
Therefore, it would have been obvious to “one of ordinary skill” in the art at the time the invention was made to use the teachings of Kaufmann et al. in the head-mounted apparatus taught by the combination of Tomine et al. and Lemelson et al.. The motivation to combine would have been in order to snugly and comfortably hold the support structure against the user’s head (See Column 4, lines 5-9 of Kaufmann et al.).
Tomine et al., Lemelson et al. and Kaufmann et al. fail to explicitly teach wherein the rubber pad is made of foam.

Therefore, it would have been obvious to “one of ordinary skill” in the art at the time the invention was made to use the teachings of Ronzani et al. for the material of the pad in the head-mounted apparatus taught by the combination of Tomine et al., Lemelson et al. and Kaufmann et al. The motivation to combine would have been in order to use a material that improves the comfortability of the fit to the user’s head. 

Regarding claim 4, Tomine et al., Lemelson et al., Kaufmann et al. and Ronzani et al. disclose the head-mounted apparatus defined in claim 2, further comprising:
a first hinge on the left side of the support structure that couples the first structure to the support structure and allows the first structure to rotate relative to the support structure (Figures 5 and 6 of Tomine et al. show glasses frames which will have a hinge for the ear support structure on the left [first].); and 
a second hinge on the right side of the support structure that couples the second structure to the support structure and allows the second structure to rotate relative to the support structure (Figures 5 and 6 of Tomine et al. show glasses frames which will have a hinge for the ear support structure on the right [second].).

Regarding claim 5, Tomine et al., Lemelson et al., Kaufmann et al. and Ronzani et al. disclose the head-mounted apparatus defined in claim 2, wherein the camera is positioned proximate the front panel (Figures 1A of Lemelson et al. shows camera 29 is “proximate” a front panel.).

Regarding claim 6, Tomine et al., Lemelson et al., Kaufmann et al. and Ronzani et al. disclose the head-mounted apparatus defined in claim 2, wherein the camera is positioned adjacent to a corner of the front panel (Figures 1A of Lemelson et al. shows camera 29 is “adjacent to a corner ” of a front panel.).

Regarding claim 17, this claim is rejected under the same rationale as claim 2.

Claims 7, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tomine et al. (US 2004/01113867) in view of Lemelson et al. (US 2005/0206583) and further in view of Noro et al. (US 2003/0062675).

Regarding claim 7, Tomine et al. and Lemelson et al. disclose the head-mounted apparatus defined in claim 1.
Tomine et al. and Lemelson et al. wherein the processor is configured to switch from the internal viewing mode to the external viewing mode in response to a voice command.
Noro et al. wherein a processor is configured to switch viewing modes in response to a voice command (Figure 37 and paragraph [0239]).
Therefore, it would have been obvious to “one of ordinary skill’ in the art at the time the invention was made to use the voice teachings of Noro et al. in the head-mounted apparatus taught by the combination of Tomine et al. and Lemelson et al.  The 

Regarding claim 11, this claim is rejected under the same rationale as claims 1 and 7.

Regarding claim 14, Tomine et al., Lemelson et al. and Noro et al. disclose the head-mounted apparatus defined in claim 11, further comprising:
a microphone supported by the support structure that is configured to detect the voice command (Figure 37 and paragraph [0239], voice recognition unit is a microphone.).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomine et al. (US 2004/01113867) in view of Lemelson et al. (US 2005/0206583) and further in view of Mullen (US 2006/0061555).

Regarding claim 8, Tomine et al. and Lemelson et al. disclose the head-mounted apparatus defined in claim 1.
Tomine et al. and Lemelson et al. fail to teach the apparatus further comprising:
an accelerometer on the support structure that detects movement of the support structure.
Mullen discloses an accelerometer on a support structure that detects movement of the support structure (Paragraph [0080]).


Regarding claim 20, this claim is rejected under the same rationale as claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tomine et al. (US 2004/01113867) in view of Lemelson et al. (US 2005/0206583) and further in view of Tanaka et al. (US 2002/0162011).

Regarding claim 9, Tomine et al. and Lemelson et al. disclose the head-mounted apparatus defined in claim 1.
Tomine et al. and Lemelson et al. fail to teach wherein the processor is configured to switch from the internal viewing mode to the external viewing mode in response to instructions from a wireless remote control.
Tanaka et al. discloses using a wireless remote control to control images (Paragraph [0078]).
Therefore, it would have been obvious to “one of ordinary skill’ in the art at the time the invention was made to use the wireless remote teachings of Tanaka et al. in the head-mounted apparatus taught by the combination of Tomine et al. and Lemelson .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tomine et al. (US 2004/01113867) in view of Lemelson et al. (US 2005/0206583) and further in view of Raghunath et al. (US 2008/0157991).

Regarding claim 10, Tomine et al. and Lemelson et al. disclose the head-mounted apparatus defined in claim 1.
Tomine et al. and Lemelson et al. fail to teach an apparatus further comprising:
a sensor on the support structure, wherein the processer is configured to use the display to present image based content and pause the image based content in response to information from the sensor.
Raghunath et al. disclose a head-mounted apparatus comprising a sensor on the support structure (Figure 2, 70 and paragraph [0035]}: and a processor (Figure 2, 40) wherein the processer is configured to use the display to present image based content and pause the image based content in response to information from the sensor (Paragraphs [0033] and [0038].).
Therefore, it would have been obvious of “one of ordinary skill in the art at the time the invention was made to use the sensor of Raghunath et al. in the head-mounted apparatus taught by the combination of Tomine et al. and Lemelson et al.. The motivation to combine would have been in order to provide automatic pausing and 
removed (See paragraphs [0005] and [0006] of Raghunath et al.).


Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tomine et al. (US 2004/01113867) in view of Lemelson et al. (US 2005/0206583) and further in view of Noro et al. (US 2003/0062675), Kaufmann et al. (US 6,480,174) and Ronzani et al. (US 6,421,031).

Regarding claim 12, this claim is rejected under the same rationale as claim 2.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
17 August 2021